department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date legend organization organization system institute foundation dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were formed as a nonprofit membership corporation under state law you will be the successor to the planned merger between two related healthcare organizations organization and organization organization is a nonprofit membership corporation its members consist of persons who hold insurance contracts directly with organization or through their employer-subscribers is recognized by the irs organization does not have any corporate members organization as an organization described in sec_501 of the code it controls directly and indirectly a number of exempt and non-exempt organizations and serves as the parent of a large integrated healthcare system known as system the organizations in system include healthcare providers clinics and hospitals organization -member board_of directors is governed by a directors are elected by organization 1’s subscribers or subscribers of plans administered directors are selected from the directors of organization and by organization directors are healthcare providers organization is licensed to operate an hmo it offers a number of arranger-type hmo plans to various groups including small and large employers individual enrollees and medicare and medicaid beneficiaries currently organization has approximately enrollees organization is a nonprofit membership corporation its members consist of member board_of directors associate members persons holding insurance contracts with organization or through their employer-subscribers and one corporate member organization organization is recognized by the irs as an organization described in sec_501 of the code it is governed by a or in another plan administered by system one director is the chair of the organization board_of directors and one director is a physician appointed by the president of organization organization operates a staff model hmo and physician clinics providing healthcare services directly by its employed healthcare providers through clinics and hospitals that are part of system organization 2’s enrollees consist of individuals and medicare beneficiaries directors are enrollees in organization 2’s hmo plan organization and organization plan to merge and transfer to you all of their assets and operations as a result you will carry on the activities and hmo plans that organization and organization currently carry on as separate organizations following the planned merger you will continue to offer a variety of insurance plans including traditional hmo plans plans providing access to out of network providers tiered network plans medicaid medicare cost and advantage plans and dental plans in addition as a result of the planned merger you will replace organization as the parent of system and thereby control the entities comprising the system your bylaws state that you will have one class of members a member is a contract holder who holds a health maintenance contract with you for medical services or a contract holder who receives healthcare services through employer-insured contracts that either you or a related_organization administer thus a member of the corporation is also an enrollee in one of your healthcare plans hereafter such an individual is referred to as a member-enrollee your bylaws state that a -person board_of directors governs you of the directors must be member-enrollees your bylaws expressly state that all such directors must be covered under an hmo contract or insurance_contract that either you or a related_organization issue or under an employer-issued contract that either you or a related_organization administer no more than one member-enrollee director may be from any one employer group unless that group exceed sec_1 of the total enroliment for each additional there may be an additional director from that group up to a maximum of three member-enrollee director cannot be a person in addition a the other two directors must be healthcare providers one physician elected by your medical board_of governors and one of your employee-physicians appointed by your president as a result of the merger you expect to have total assets of approximately dollar_figure million of which dollar_figure surplus is not dedicated to any sort of research charity care or educational program you have not described any tax-exempt programs for which you intend to use this surplus percent will consist of accumulated surplus this million or for the first full year of operation following the merger you expect that your revenues medical and dental premiums medical and dental patient service revenue total operating revenues investment_income and rental income management fees total revenues amount percent for the first full year of operation you expect that enrollment in your various health_plans will be will be _number_percent_ major and national accounts large government employer groups small government employer groups middle market small_group employers medicaid program plus plans medicare cost and part d plans individual plans total you expect that enrollment in your traditional hmo plans will account for approximately of your million of your dollar_figure subscribers or percent anddollar_figure billion of revenue or _ percent you estimate that the open access tiered network and consumer directed plans will account for approximately percent and dollar_figure subscribers or of revenue or of your dollar_figure percent of your following the planned merger you expect to pay approximately dollar_figure or percent of your total expected healthcare expenditures of dollar_figure for service payments to non-employee healthcare providers for services rendered to enrollees in your plans as direct contractual fee organization and organization currently have financial assistance programs under which they serve those unable to pay persons checking in to one of the organizations’ clinics are provided with an information sheet referring to among other things the financial assistance program and may fill out an application individuals and families who are at or below the federal poverty level are eligible for completely subsidized care with decreasing subsidies as income rises up to percent of the federal poverty level you state that in programs organization and organization together provided a total of approximately dollar_figure million in uncompensated care you state that after the merger you will continue to follow these same programs and that you expect to provide the same amounts of uncompensated care as organization and organization provided previously at this same level these benefits will constitute approximately percent of your expected total revenues under these you state that you will also continue a premium subsidy plan that is currently operated by organization and organization for medicare advantage plan enrollees who meet certain individuals were enrolled in this plan eligibility criteria as of january at this same level this enrollment will represent approximately expected enrollment percent of your total approximately currently organization 2's physician employees provide some direct clinical teaching to medical students and interns at various healthcare facilities in system and your dentist employees conduct a small training program by collaborating with a university to provide clinical rotations for two residents each year after the merger you will continue these programs these student medical and dental education programs are conducted principally by institute a sec_501 organization that is currently controlled by organization institute provides training for more than education programs after the planned merger institute will remain a separate organization that you will control medical residents each year and conducts a variety of continuing medical currently organization through organization controls foundation a sec_501 organization that focuses primarily on scientific and medical_research_organization and per year organization have funded foundation in the amount of approximately dollar_figure following the planned merger you will contro foundation and intend to continue to fund it at approximately the same level which would represent approximately expected total revenues percent of your law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational scientific and other purposes provided that no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of an organization formed to provide consulting services for a fee to nonprofit and tax exempt_organizations in the areas of health and health delivery systems housing vocational skills and cooperative management in concluding that the organization did not qualify for exemption the court noted that t he critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose id pincite sec_1_501_c_3_-1 of the regulations states in part that the term charitable in sec_501 of the code includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes in addition the promotion of health has long been recognized as a charitable purpose under common_law see restatement second of trusts sec_368 sec_372 an organization that promotes health primarily for the benefit of the community as a whole can qualify as charitable in revrul_69_545 1969_2_cb_117 the service found that a non-profit hospital was described in sec_501 of the code when it provided hospital care for all those persons in the community able to pay the cost thereof either directly or through third party reimbursement operated an emergency room open to all persons used its surplus funds to improve the quality of patient care expand its facilities and advance its medical training education and research programs was controlled by a board_of trustees that was composed of independent civic leaders and maintained an open medical staff with privileges available to all qualified physicians three court cases have considered whether an hmo qualifies for exemption under sec_501 71_tc_158 985_f2d_1210 3d cir and 325_f3d_1188 10th cir all three cases applied the community benefit standard for tax-exempt hospitals using the specific factors set forth in revrul_69_545 in sound health the tax_court determined that an organization qualified under sec_501 of the code where it provided hmo services combined with direct healthcare services the organization provided services to both subscribers and members of the general_public and also operated an outpatient clinic that treated all emergency patients regardless of subscriber status or ability to pay the court found that these characteristics which were similar to those identified in the exempt hospital in revrul_69_545 showed that it was operated for charitable purposes in geisinger the court held that a pre-paid healthcare organization that arranges for the provision of healthcare services only for its members benefits its members rather than the community as a whole under the community benefit standard the organization must benefit the community as a whole to establish the charitable purpose of promoting health for purposes of sec_501 ihc involved an operator of health maintenance organizations and insurance providers that served approximately one-quarter of utah’s residents and approximately one-half of its medicaid population the court held that these organizations health_plans care and group failed to meet the community benefit standard to qualify for exemption under sec_501 because their activities were focused on arranging for healthcare services for their members in exchange for a fee the court said that providing healthcare products or services to all in the community is necessary but not sufficient to meet the community benefit standard rather the organization must provide some additional benefit that likely would not be provided in the community but for the tax exemption and that this public benefit must be the primary purpose for which the organization operates not every activity that promotes health generally furthers exclusively charitable purposes under sec_501 for example a hospital does not primarily further a charitable purpose solely by offering healthcare services to the public in exchange for a fee see revrul_69_545 supra as ihc noted engaging in an activity that promotes health standing alone offers an insufficient indicium of an organization's purpose as n umerous for-profit enterprises offer products or services that promote health f 3d pincite thus a health_maintenance_organization that is operated primarily for the purpose of benefiting its paying subscribers does not qualify for exemption solely because the community also derives health benefits from its activities see generally geisinger and ihc to qualify as an organization described in sec_501 a healthcare organization must make its services available to all in the community plus provide additional community or public benefits ihc f 3d pincite the additional benefits must give rise to a strong inference that the public benefit is the primary purpose for which the organization operates id the court_of_appeals in ihc identified five factors drawn from relevant case law to determine whether a healthcare organization is operating primarily for the benefit of the community these factors are enumerated below along with the ihc court’s application of each factor to the facts of that case the size of the class eligible to benefit the court_of_appeals noted that membership was a precondition to the ability of individuals to qualify for healthcare benefits under its plans and that a large diverse enrollment is not indicative per se of the organization's purpose citing geisinger the court stated the community benefited is in fact limited to those who belong to the hmo since the requirement of subscribership remains a condition_precedent to any service absent any additional indicia of a charitable purpose this self-imposed precondition suggests that the hmo is primarily benefitting itself and perhaps secondarily benefitting the community by promoting subscribership throughout the areas it serves f 2d pincite further while the absence of a large class of potential beneficiaries may preclude tax-exempt status its presence standing alone provides little insight into the organization’s purpose offering products and services to a broad segment of the population is as consistent with self-promotion and profit maximization as it is with any charitable purpose f 3d pincite free or below-cost products or services the tax_court determined that the organizations provided virtually no free or below- cost health-care services footnote omitted all enrollees must pay a premium in order to receive benefits footnote omitted ’ id pincite further the court did not consider the organization's adjusted community rating system which likely allowed its enrollees to obtain medical_care at a lower cost than might otherwise have been available citations omitted as evidence of the organizations’ purpose id furthermore the court noted that a minimal degree of free services is inconsequential stating as the eighth circuit has noted a ‘charitable’ hospital may impose charges or fees for services rendered and indeed its charity record may be comparatively low depending upon all the facts but a serious question is raised where its charitable operation is virtually inconsequential citations omitted id n treatment of persons participating in governmental programs such as medicare or medicaid the organizations provided healthcare services to medicaid beneficiaries however the court_of_appeals noted that the relevant inquiry however is not whether petitioner benefited the community at all but whether it primarily benefited the community as an entity must in order to qualify for tax-exempt status geisinger f 2d pincite id pincite n use of surplus funds for research or educational programs in ihc none of the organizations conducted research or offered free education programs to the public composition of the board_of trustees prior to the bylaws of one of the ihc organizations provided that employer subscribers represented a plurality of the board in the organization amended its bylaws to require that a majority of board members be disinterested and broadly representative of the community the court_of_appeals did not consider the board composition either before or after the amendment as a factor however it stated that even if we were to conclude petitioners’ board broadly represents the community the dearth of actual community benefit in this case rebuts any inference we might otherwise draw id pincite in general maintaining a board that is representative of the community is a significant factor indicating that an organization will be operated for the benefit of the community as a whole though it is not essential see revrul_69_545 supra sound health geisinger ihc for example in sound health the organization's board was elected by its member-subscribers and was found to qualify under sec_501 however that organization demonstrated other significant factors showing that it was operated for the benefit of the community such as that initially over percent of its patients would be charity care patients sound health t c pincite the organization in sound health also maintained a significant public health program and subsidized dues program id pincite analysis you do not meet the community benefit standard because you primarily operate to benefit your member-enrollees and not the community as a whole thus you are not described in sec_501 of the code you propose to merge a staff model hmo described in sec_501 with a much larger arranger hmo described in sec_501 you will be the successor to the planned merger of the two organizations organization the staff model hmo has approximately members while organization the arranger hmo has over enrollees you expect to have total annual healthcare expenditures of dollar_figure of which dollar_figure billion or about -_ percent will consist of direct contractual fee for service payments to non- employee healthcare providers for services rendered to your member-enrollees therefore your primary purpose is to operate a sec_501 arranger hmo with your direct healthcare services representing a minority of your activities the ihc court said in this case we deal with organizations that do not provide health- care services directly rather petitioners furnish group_insurance entitling enrollees to services of participating hospitals and physicians f 3d pincite the court reasoned that this is not an inherently charitable activity and that the commercial nature of this activity inspire s doubt as to the entity’s charitable purpose id although you will also operate a staff model component your sec_501 arranger activities supply the bulk of your revenue therefore as your primary activity is commercial rather than charitable you are not operated exclusively for sec_501 purposes additionally ihc lists several factors used to determine whether a healthcare organization is operating primarily for the benefit of the community based on the information you provided several of these factors suggest that you do not operate primarily for the benefit of the community namely the size of the class eligible to benefit from your activities is not sufficient you do not provide sufficient free or below-cost services and you do not use your substantial surplus funds to provide meaningful research and educational programs each factor is analyzed below the size of the class eligible to benefit you are similar to jhc because you limit your healthcare benefits only to persons who are enrolled in one of your plans a precondition of which is the payment of the required premiums although you provide healthcare benefits to some under your financial assistance policy these benefits are minimal in relation to the total premiums you receive free or below-cost products or services your financial assistance program is expected to result in about dollar_figure of uncompensated care which is minimal in relation to your expected operating revenues of dollar_figure percent of revenues in addition your premium subsidy billion representing only about persons out of your plan for medicare advantage plan enrollees is minimal serving only expected programs described in sound health where significant indicia of community benefit outweighed the negative factor that its board was elected by its member-subscribers these programs are unlike the total enrollees or less than use of surplus funds for research or educational programs you do not use ample surplus funds for research or educational programs to further a sec_501 purpose for example foundation a related_organization in system that you will control as a result of the proposed merger will continue to conduct scientific and medical_research you intend to continue to fund this organization in the same amount as your two predecessors about dollar_figure only per year at this level your expected funding will represent percent of your expected total revenues of dollar_figure in addition as a result of the merger you expect to have an accumulated surplus of million which will represent about dollar_figure dedicated to any sort of research charity care or educational program you have not described any tax-exempt programs for which you intend to use this surplus maintaining a large surplus such as this is contrary to one of the factors in the community benefit standard established in revrul_69_545 supra see ihc f 3d pincite percent of your total assets this surplus is not therefore you will not operate for the primary purpose of providing healthcare services for the benefit of the community rather the evidence shows that you will be controlled by and operate primarily for the benefit of your member-enrollees consequently you do not qualify as an organization described in sec_501 conclusion for the reasons set forth above you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant if or an individual enrolled to practice before the internal_revenue_service may represent you you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not for more information about representation see publication practice already done so before the irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination action letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this if you fax your statement please call the person identified in the heading of this letter to letter confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely karen schiller acting director exempt_organizations rulings agreements
